Exhibit 10.31

[Execution]

AMENDMENT NO. 9 AND WAIVER TO

AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 9 AND WAIVER TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of August 4, 2006, is entered into by and among Wise
Alloys LLC, a Delaware limited liability company (“Alloys”), Wise Recycling,
LLC, a Maryland limited liability company (“Recycling” and together with Alloys,
each individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group
LLC, a Delaware limited liability company (“Group”), Wise Alloys Finance
Corporation, a Delaware corporation (“Finance”), Listerhill Total Maintenance
Center LLC, a Delaware limited liability company (“Listerhill”), Wise
Warehousing, LLC, a Delaware limited liability company (“Warehousing”), Wise
Recycling Texas, LLC, a Delaware limited liability company (“Recycling Texas”),
Wise Recycling West, LLC, a Delaware limited liability company (“Recycling West”
and together with Group, Finance, Listerhill, Warehousing and Recycling Texas,
each individually a “Guarantor” and collectively, “Guarantors”), the lenders
from time to time party thereto, and Wachovia Bank, National Association,
successor by merger to Congress Financial Corporation, in its capacity as
administrative agent (in such capacity, “Agent”) for Lenders (as hereinafter
defined).

W I T N E S S E T H:

WHEREAS, Agent and the financial institutions from time to time parties to the
Loan Agreement (as hereinafter defined) as lenders (each individually, a
“Lender” and collectively, “Lenders”) have entered into financing arrangements
with Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, by and among Agent,
Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended
and Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as of October 31,
2005, Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006, Amendment No. 6 to Amended and Restated Loan Agreement, dated as
of March 31, 2006, Amendment No. 7 to Amended and Restated Loan Agreement, dated
as of April 28, 2006, and Amendment No. 8 to Amended and Restated Loan and
Security Agreement, dated as of June 12, 2006 (as the same now exists and may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) and the other agreements, documents and
instruments referred to therein or any time executed and/or delivered in
connection therewith or related thereto, including this Amendment (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers have requested that Agent and Lenders agree to waive certain
events of default under the Loan Agreement and agree to make certain amendments
to the Loan Agreement, and Agent and Lenders are willing to agree to such
requests, subject to the terms and conditions contained herein;



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments and waivers, subject to the terms and conditions and
to the extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

(a) Amendment to Definition of Maximum Credit. The definition of “Maximum
Credit” in Section 1.84 of the Loan Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:

“1.84 ‘Maximum Credit’ shall mean the amount of $207,500,000.”

(b) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement shall be deemed and is
hereby amended to include, in addition and not in limitation, the following
definitions:

(i) “Amendment No. 9” shall mean Amendment No. 9 and Waiver to Amended and
Restated Loan and Security Agreement, dated as of August 4, 2006, among Agent,
Lenders, Borrowers and Guarantors, as the same now exists and may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 9 Approving Lenders” shall mean those Lenders that execute
and deliver Amendment No. 9 to Agent, on or before 5:00 p.m. New York City time
on August 4, 2006.

(c) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“9.17 Minimum EBITDA. Group and its Subsidiaries shall not permit the EBITDA of
Group and its Subsidiaries for each period set forth below (each, a “Section
9.17 Test Period”) to be less than the amount set forth below opposite such
Section 9.17 Test Period:

 

Period

   Minimum EBITDA

August 1, 2006 through August 31, 2006

   $ 1,000,000

September 1, 2006 through September 30, 2006

   $ 2,000,000

October 1, 2006 through October 31, 2006

   $ 1,000,000

November 1, 2006 through November 30, 2006

   $ 1,000,000

December 1, 2006 through December 31, 2006

   $ 2,000,000

February 1, 2006 through January 31, 2007

   $ 15,000,000

March 1, 2006 through February 28, 2007

   $ 15,000,000

April 1, 2006 through March 31, 2007

   $ 16,000,000

May 1, 2006 though April 30, 2007

   $ 21,000,000

June 1, 2006 through May 31, 2007

   $ 28,000,000

July 1, 2006 through June 30, 2007

   $ 32,000,000

August 1, 2006 through July 31, 2007 and each twelve (12) month period ending on
the last day of each month thereafter

   $ 35,000,000

 

2



--------------------------------------------------------------------------------

provided, that, solely for purposes of this Section 9.17, the calculation of
EBITDA shall not include the effects of any non cash accounting adjustments for
FASB 133 or any non cash LIFO reserves; provided, further, that, if the Adjusted
Excess Availability is equal to or greater than $20,000,000 for each of the ten
(10) consecutive days immediately preceding the last day of any Section 9.17
Test Period, then Group and its Subsidiaries shall not be required to comply
with the terms of this Section 9.17 for such Section 9.17 Test Period.”

3. Term.

(a) Section 13.1 (a) of the Loan Agreement is hereby amended by deleting “a term
ending on May 5, 2008” and replacing it with “a term ending on May 5, 2009.”

(b) Section 13.1(c) of the Loan Agreement is hereby amended by (i) deleting the
reference to “September 10, 2007” and replacing it with “September 10, 2008” and
(ii) deleting the reference to “September 9, 2007” and replacing it with
“September 9, 2008”.

4. Schedules to Loan Agreement. Schedule 1.27 to the Loan Agreement is hereby
amended by deleting such Schedule in its entirety and replacing it with the
Schedule attached hereto as Schedule 1.

5. Waiver.

(a) Subject to the terms and conditions set forth herein, Agent and Lenders
hereby waive the Events of Default under Section 10.1(a)(iii) of the Loan
Agreement arising from the failure of Borrowers and Guarantors to comply with
the terms of Section 9.17 of the Loan Agreement for the periods ending May 31,
2006, June 30, 2006 and July 31, 2006 (collectively, the “Acknowledged Events of
Default”).

 

3



--------------------------------------------------------------------------------

(b) Agent and Lenders have not waived, are not by this Amendment waiving, and
have no intention of waiving any Event of Default which may have occurred on or
prior to the date hereof, whether or not continuing on the date hereof, or which
may occur after the date hereof (whether the same or similar to the Acknowledged
Events of Default or otherwise), other than the Acknowledged Events of Default.
The foregoing waiver shall not be construed as a bar to or a waiver of any other
or further Event of Default on any future occasion, whether similar in kind or
otherwise and shall not constitute a waiver, express or implied, of any of the
rights and remedies of Agent or any Lender arising under the terms of the Loan
Agreement or any other Financing Agreements on any future occasion or otherwise.

6. Amendment Fee and Maximum Credit Increase Fee. In addition to all other fees,
charges, interest and expenses payable by Borrowers to Agent and Lenders under
the Loan Agreement and the other Financing Agreements, Borrowers shall pay to
Agent, for the account of Amendment No. 9 Approving Lenders (to the extent and
in accordance with the arrangements between Agent and each Amendment No. 9
Approving Lender), an amendment fee in the amount of $300,000, which fee shall
be fully earned and due and payable on the effective date hereof and may be
charged by Agent directly to any loan account of Borrowers.

7. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

(c) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document in connection therewith, nor the consummation of any of
the transactions contemplated herein or therein (i) are in contravention of law
or any indenture, agreement or

 

4



--------------------------------------------------------------------------------

undertaking (including the Indenture) to which any Borrower or Guarantor is a
party or by which any Borrower or Guarantor or its property are bound, or
(ii) violates any provision of the Certificate of Incorporation, Certificate of
Formation, Operating Agreement, By-Laws or other governing documents of any
Borrower or Guarantor.

(d) After giving effect to the increase in the Commitments and the Maximum
Credit provided for herein, the Indebtedness under the Loan Agreement
constitutes “Permitted Indebtedness” under (and as defined in) the Indenture.

(e) As of the date hereof and after giving effect to the provisions of Section 5
hereof, no Default or Event of Default exists or has occurred and is continuing.

8. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and Required Lenders;

(b) Agent shall have received, in form and substance satisfactory to Agent,
(i) an Assignment and Acceptance between Wachovia Bank, National Association
(“Wachovia”) and RZB Finance LLC (“RZB”), pursuant to which RZB shall assign all
of its right, title and interest in and to the Loan Agreement and its Commitment
to Wachovia, duly executed and delivered by RZB, (ii) an Assignment and
Acceptance between Wachovia and UPS Capital Corporation (“UPS”), pursuant to
which UPS shall assign all of its right, title and interest in and to the Loan
Agreement and its Commitment to Wachovia, duly executed and delivered by UPS,
and (iii) an Assignment and Acceptance between Wachovia and any Eligible
Transferee selected by Agent, pursuant to which Wachovia shall assign
$37,500,000 of its Commitment to such Eligible Transferee, duly executed and
delivered by such Eligible Transferee;

(c) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of counsel to Borrowers and Guarantors with respect to this
Amendment and such other matters as Agent may request (including, without
limitation, an opinion as to no conflicts with other Indebtedness);

(d) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of Alabama counsel to Alloys with respect to this Amendment and
such other matters as Agent may request;

(e) Agent shall have received, in form and substance satisfactory to Agent, a
certificate of the Chief Financial Officer of Administrative Borrower
certifying, among other things, that: (i) after giving effect to the increase in
the Maximum Credit, the Indebtedness under the Loan Agreement shall continue to
be “Permitted Indebtedness” for all purposes under the Indenture, and (ii) after
giving effect to any such increase in the Maximum Credit, the performance of the
terms and conditions of the Loan Agreement and the other Financing Agreements
and the incurrence of Obligations by Borrowers and Guarantors thereunder (A) are
within each Borrower’s and Guarantor’s corporate or limited liability company
powers, (B) have

 

5



--------------------------------------------------------------------------------

been duly authorized by each Borrower and Guarantor, (C) are not in
contravention of law or the terms of any Borrower’s or Guarantor’s certificate
of incorporation, certificate of formation, by laws, operating agreement or
other organizational documentation, or any indenture (including the Indenture),
agreement or undertaking to which any Borrower or Guarantor is a party or by
which any Borrower or Guarantor or its property are bound, and (D) will not
result in the creation or imposition of, or require or give rise to any
obligation to grant, any lien, security interest, charge or other encumbrance
upon any property of any Borrower or Guarantor, other than the liens in favor of
Agent;

(f) all representations and warranties contained herein, in the Loan Agreement
and in the other Financing Agreements shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof and after giving effect hereto, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date);

(g) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms of
this Amendment, the Loan Agreement or the other Financing Agreements or (ii) has
or has a reasonable likelihood of having a Material Adverse Effect;

(h) Agent shall have received, in form and substance satisfactory to Agent,
(i) a Secretary’s Certificate of Members’ and Managers’ Resolutions, Operating
Agreement, Incumbency and Member’s Consent for each of Alloys, Recycling, Group,
Listerhill, Warehousing, Recycling Texas and Recycling West evidencing the
adoption and subsistence of resolutions approving the execution, delivery and
performance by each such Borrower or Guarantor, as applicable, of this Amendment
and the other Amendment Documents, and (ii) a Secretary’s Certificate of
Directors’ Resolutions, Corporate Bylaws, Incumbency and Shareholder’s Consent
for Finance evidencing the adoption and subsistence of resolutions approving the
execution, delivery and performance by Finance of this Amendment and the other
Amendment Documents; and

(i) after giving effect to the provisions of Section 5 hereof, no Default or
Event of Default shall exist or shall have occurred and be continuing.

9. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

 

6



--------------------------------------------------------------------------------

10. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

11. Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

12. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

13. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

14. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WTNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,
successor by merger to Congress Financial Corporation,

as Agent and as a Lender

By:  

LOGO [g42253ex31page8.jpg]

Title: Vice President BANK OF AMERICA, N.A. By:  

 

Title:  

 

PNC BANK, NATIONAL ASSOCIATION By:  

 

Title:  

 

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

 

Title:  

 

BURDALE FINANCIAL LIMITED By:  

 

Title:  

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation,

as Agent and as a Lender

By:  

 

Title:  

 

BANK OF AMERICA, N.A. By:  

LOGO [g42253ex31page9.jpg]

Title:   Vice President PNC BANK, NATIONAL ASSOCIATION By:  

 

Title:  

 

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

 

Title:  

 

BURDALE FINANCIAL LIMITED By:  

 

Title:  

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation,

as Agent and as a Lender

By:  

 

Title:  

 

BANK OF AMERICA, N.A. By:  

 

Title:  

 

PNC BANK, NATIONAL ASSOCIATION By:  

LOGO [g42253ex31page10.jpg]

 

Thomas J. Bugieda

Vice President

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

 

Title:  

 

BURDALE FINANCIAL LIMITED By:  

 

Title:  

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,
successor by merger to Congress Financial Corporation,

as Agent and as a Lender

By:  

 

Title:  

 

BANK OF AMERICA, N.A. By:  

 

Title:  

 

PNC BANK, NATIONAL ASSOCIATION By:  

 

Title:  

 

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

LOGO [g42253ex31page11.jpg]

Title:   Vice President BURDALE FINANCIAL LIMITED By:  

 

Title:  

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,
successor by merger to Congress Financial Corporation,

as Agent and as a Lender

By:  

 

Title:  

 

BANK OF AMERICA, N.A. By:  

 

Title:  

 

PNC BANK, NATIONAL ASSOCIATION By:  

 

Title:  

 

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

 

Title:  

 

BURDALE FINANCIAL LIMITED By:  

LOGO [g42253ex31page12.jpg]

Title:   Director, Credit Manager

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BORROWERS WISE ALLOYS LLC By:  

LOGO [g42253ex31page13.jpg]

Title:   Assistant Secretary WISE RECYCLING, LLC By:  

LOGO [g42253ex31page13a.jpg]

Title:   Secretary GUARANTORS WISE METALS GROUP LLC By:  

LOGO [g42253ex31page13a.jpg]

Title:   Executive Vice President/Secretary WISE ALLOYS FINANCE CORPORATION By:
 

LOGO [g42253ex31page13a.jpg]

Title:   President LISTERHILL TOTAL MAINTENANCE CENTER LLC By:  

LOGO [g42253ex31page13.jpg]

Title:   Assistant Secretary WISE RECYCLING TEXAS, LLC By:  

LOGO [g42253ex31page13.jpg]

Title:   Assistant Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WISE WAREHOUSING, LLC By:  

LOGO [g42253ex31page13.jpg]

Title:   Assistant Secretary WISE RECYCLING WEST, LLC By:  

LOGO [g42253ex31page13.jpg]

Title:   Assistant Secretary



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT NO. 9 AND WAIVER

TO

AMENDED AND RESTATED LOAN AGREEMENT

SCHEDULE 1.27

TO

AMENDED AND RESTATED LOAN AGREEMENT

Commitments

 

Lender

   Commitment    Pro Rata Share  

Wachovia Bank, National Association

   $ 87,500,000    42.168 %

Bank of America, N.A

   $ 50,000,000    24.096 %

The CIT Group/Business Credit, Inc.

   $ 30,000,000    14.458 %

Burdale Financial Limited

   $ 20,000,000    9.639 %

PNC Bank, National Association

   $ 20,000,000    9.639 %              

TOTAL:

   $ 207,500,000    100 %              